Exhibit 10.14

 

AMENDMENT 2005-1

 

TO THE

 

HILTON HOTELS CORPORATION
DIRECTORS’ STOCK AND DEFERRED RETAINER PLAN

 

THIS AMENDMENT 2005-1 is made this 15th day of November, 2005, by Hilton Hotels
Corporation, a Delaware corporation (the “Plan Sponsor”).

 

WHEREAS, the Plan Sponsor has established and maintains the Hilton Hotels
Corporation Directors’ Stock and Deferred Retainer Plan (the “Plan”) for the
benefit of its eligible directors; and

 

WHEREAS, the Plan Sponsor has reserved the right to amend the Plan pursuant to
Section 7.7 thereof; and

 

WHEREAS, the Plan Sponsor desires to amend Section 3.3 of the Plan to reflect
that for the 2005 calendar year, members of the Board were permitted to elect to
participate in the Plan for the third and fourth fiscal quarters of 2005 by
submitting a deferral election by March 15, 2005, in accordance with the
transition guidance in Notice 2005-1 issued by the Internal Revenue Service
under section 409A of the Internal Revenue Code of 1986, as amended; and

 

WHEREAS, the plan Sponsor desires to amend Section 7.7 of the Plan to conform to
its practice that the Board has the authority to amend the Plan.

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.  Effective as of January 1, 2005, Section 3.3 is hereby amended to add the
following provision after the end of the existing Section 3.3:

 

--------------------------------------------------------------------------------


 

3.3                                 Notwithstanding the foregoing, Directors may
elect to participate in the Plan for the third and fourth fiscal quarter of the
2005 calendar year by executing and filing an Enrollment and Distribution
Agreement with the Administrator no later than March 15, 2005.

 

2.  Section 7.7 is hereby amended to replace the references to the
“Administrator” with references to the “Board.”

 

3.  In all respects not amended, the plan is hereby ratified and affirmed.

 

IN WITNESS WHEREOF, the Plan Sponsor has caused this Amendment 2005-1 to be
executed on the day and year first above written.

 

 

 

HILTON HOTELS CORPORATION

 

 

 

 

 

By:

/s/ Molly McKenzie Swarts

 

 

--------------------------------------------------------------------------------

 